Title: Patrick Gibson to Thomas Jefferson, 13 November 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 13th Novr 1813
          I send you inclosed as requested in yours of the 9th Inst one hundred dollars in small notes—but little change has taken place in the price of flour, it is, if anything more dull, sales have been made on the basin at 4¾ and a little at 4½$, our mill flour has been sold at 5$ on 4 months
          Very respectfully I am
           Your obt ServtPatrick Gibson
        